Exhibit 10.2

GUARANTY OF PAYMENT

GUARANTY OF PAYMENT (this “Guaranty”), made as of May 7, 2007, between EQUITY
RESIDENTIAL, a Maryland real estate investment trust, having an address at Two
North Riverside Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”), and
BANK OF AMERICA, N.A., having an office at 231 South LaSalle Street, Chicago,
Illinois 60697, as administrative agent (“Administrative Agent”) for the banks
(the “Banks”) party to the Revolving Credit Agreement (as the same may be
amended, modified, supplemented or restated, the “Credit Agreement”), dated as
of the date hereof, among ERP OPERATING LIMITED PARTNERSHIP (“Borrower”), the
Banks, Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
and DEUTSCHE BANK AG, NEW YORK BRANCH, as Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Banks have agreed to make loans (hereinafter collectively referred
to as the “Loans”) and otherwise extend credit to Borrower in an aggregate
principal amount the Dollar Equivalent Amount of which is not to exceed
$500,000,000;

WHEREAS, the Loans will be evidenced by certain promissory notes (the “Notes”)
of Borrower made to each of the Banks in accordance with the terms of the Credit
Agreement;

WHEREAS, the Credit Agreement and the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

WHEREAS, Guarantor is the sole general partner of Borrower; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
enter into the Loan Documents, Guarantor has agreed to enter into this Guaranty;


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and the other extensions of credit under the Credit
Agreement by the Banks to Borrower, and in order to induce the Administrative
Agent and the Banks to enter into the Loan Documents, Guarantor hereby agrees as
follows:

1.  Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Notes and the Credit Agreement, for
principal and/or interest as well as any and all other amounts due thereunder,
including, without limitation, all indemnity obligations of Borrower thereunder,
and any and all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Administrative
Agent or the Banks in enforcing its or their rights under this Guaranty (all of
the foregoing obligations being the “Guaranteed Obligations”).

2.  It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other party or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of maturity, extension of time, change in nature or form of the
Guaranteed Obligations, acceptance of further security, release of further
security, imposition or agreement arrived at as to the amount of or the terms of
the Guaranteed Obligations, notice of adverse change in Borrower’s financial
condition and any other fact which might materially increase the risk to
Guarantor), all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected, diminished,
modified or impaired by reason of the assertion of or the failure to assert by
the Administrative Agent or any Bank against Borrower or its respective
successors or assigns, any of the rights or remedies reserved to the
Administrative Agent and the Banks pursuant to the provisions of the Loan
Documents.  Guarantor agrees that any notice or directive given at any time to
the Administrative Agent which is

2


--------------------------------------------------------------------------------


inconsistent with the waiver in the immediately preceding sentence shall be void
and may be ignored by the Administrative Agent and the Banks, and, in addition,
may not be pleaded or introduced as evidence in any litigation relating to this
Guaranty for the reason that such pleading or introduction would be at variance
with the written terms of this Guaranty, unless the Administrative Agent and the
Banks have specifically agreed otherwise in a writing, signed by a duly
authorized officer.  Guarantor specifically acknowledges and agrees that the
foregoing waivers are of the essence of this transaction and that, but for this
Guaranty and such waivers, the Administrative Agent and the Banks would decline
to execute the Loan Documents.

3.  Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding.  Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

4.  The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their successors and permitted assigns, and nothing
herein contained shall impair as between Borrower and the Administrative Agent
and the Banks the obligations of Borrower under the Loan Documents.

3


--------------------------------------------------------------------------------


5.  This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, although without notice or the further consent
of Guarantor:

(a)           any assignment, amendment, modification or waiver of or change in
any of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or

(b)           any extension of time that may be granted by the Administrative
Agent or any Bank to Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or

(c)           any action which the Administrative Agent or any Bank may take or
fail to take under or in respect of any of the Loan Documents or by reason of
any waiver or, or failure to enforce any of the rights, remedies, powers or
privileges available to the Administrative Agent and the Banks under this
Guaranty or available to the Administrative Agent and the Banks at law, in
equity or otherwise, or any action on the part of the Administrative Agent or
any Bank granting indulgence or extension in any form whatsoever; or

(d)           any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interests therein; or

(e)           any release of any person or entity who may be liable in any
manner for the payment and collection of any amounts owed by Borrower to the
Administrative Agent and/or the Banks; or

(f)            the application of any sums by whomsoever paid or however
realized to any amounts owing by Borrower to the Administrative Agent and/or the
Banks under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or

4


--------------------------------------------------------------------------------


(g)           Borrower’s or any guarantor’s voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of their respective
assets and liabilities, appointment of a trustee, receiver, liquidator,
sequestrator or conservator for all or any part of Borrower’s or any guarantor’s
assets, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment, or the commencement of
other similar proceedings affecting Borrower or any guarantor or any of the
assets of any of them, including, without limitation, (i) the release or
discharge of Borrower or any guarantor from the payment and performance of their
respective obligations under any of the Loan Documents by operation of law, or
(ii) the impairment, limitation or modification of the liability of Borrower or
any guarantor in bankruptcy, or of any remedy for the enforcement of the
Guaranteed Obligations under any of the Loan Documents, or Guarantor’s liability
under this Guaranty, resulting from the operation of any present or future
provisions of the Bankruptcy Code or other present or future federal, state or
applicable statute or law or from the decision in any court; or

(h)           any improper disposition by Borrower of the proceeds of the Loans,
it being acknowledged by Guarantor that the Administrative Agent or any Bank
shall be entitled to honor any request made by Borrower for a disbursement of
such proceeds and that neither the Administrative Agent nor any Bank shall have
any obligation to see to the proper disposition by Borrower of such proceeds.

6.  Guarantor agrees that if at any time all or any part of any payment at any
time received by the Administrative Agent or any Bank from Borrower or Guarantor
or any other Person obligated in respect of the Guaranteed Obligations under or
with respect to this Guaranty is or must be rescinded or returned by the
Administrative Agent or any Bank for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor or such other Person), then Guarantor’s obligations hereunder shall,
to the extent of the payment rescinded or returned, be deemed to have continued
in existence notwithstanding such previous receipt by such party, and
Guarantor’s obligations hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.

5


--------------------------------------------------------------------------------


7.             Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder; (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against Borrower
or any entity comprising same by reason of any one or more payment or acts of
performance in compliance with the obligations of Guarantor hereunder and (iii)
from and after an Event of Default, subordinates any liability or indebtedness
of Borrower or any entity comprising same now or hereafter held by Guarantor or
any affiliate of Guarantor to the obligations of Borrower under the Loan
Documents. The foregoing, however, shall not be deemed in any way to limit any
rights that Guarantor may have pursuant to the Agreement of Limited Partnership
of Borrower or which it may have at law or in equity with respect to any other
partners of Borrower.

8.             Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:

(a)           as of the date hereof, Guarantor is the sole general partner of
Borrower;

(b)           based upon such relationship, Guarantor has determined that it is
in its best interests to enter into this Guaranty;

(c)           this Guaranty is necessary and convenient to the conduct,
promotion and attainment of Guarantor’s business, and is in furtherance of
Guarantor’s business purposes;

(d)           the benefits to be derived by Guarantor from Borrower’s access to
funds and other credit made possible by the Loan Documents are at least equal to
the obligations undertaken pursuant to this Guaranty;

(e)           Guarantor is solvent and has full power and legal right to enter
into this Guaranty and to perform its obligations under the terms hereof and (i)
Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this

6


--------------------------------------------------------------------------------


Guaranty, and (iii) the person executing this Guaranty has all the requisite
power and authority to execute and deliver this Guaranty;

(f)            to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely affect the
property, assets or condition (financial or otherwise) of Guarantor or which is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty;

(g)           the execution and delivery of and the performance by Guarantor of
its obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h)           this Guaranty has been duly executed by Guarantor and constitutes
the legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;

7


--------------------------------------------------------------------------------


(i)            no authorization, consent, approval, license or formal exemption
from, nor any filing, declaration or registration with, any Federal, state,
local or foreign court, governmental agency or regulatory authority is required
in connection with the making and performance by Guarantor of this Guaranty,
except those which have already been obtained;

(j)            Guarantor is not an “investment company” as that term is defined
in, nor is it otherwise subject to regulation under, the Investment Company Act
of 1940, as amended;

(k)           Guarantor is not engaged principally, or as one of its important
activities, in the business of purchasing, carrying, or extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States); and

(l)            All of the representations and warranties in the Credit Agreement
concerning Guarantor are true and correct.

Guarantor covenants that it will comply or cause compliance with all covenants
in the Credit Agreement which are applicable to it.

9.  Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10.  Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty.  In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same.  If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by Borrower or Guarantor or otherwise, subject to the terms and
conditions of the Credit Agreement.

8


--------------------------------------------------------------------------------


11.  Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12.  The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13.  This Guaranty contains the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to
such subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Credit
Agreement).

14.  If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15.  This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16.   All notices, requests and other communications to any party hereunder
shall be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

If to Guarantor:

Equity Residential

 

Two North Riverside Plaza

 

Suite 400

 

Chicago, Illinois 60606

 

Attn: Chief Financial Officer

 

9


--------------------------------------------------------------------------------


 

Facsimile: (312) 454-0399

 

 

With Copies of

 

Notices to

 

Guarantor to:

Equity Residential

 

Two North Riverside Plaza

 

Suite 400

 

Chicago, Illinois 60606

 

Attn: General Counsel

 

Facsimile: (312) 454-0039

 

 

 

and

 

 

 

DLA Piper US LLP

 

203 North LaSalle Street

 

Suite 1900

 

Chicago, Illinois 60601

 

Attn: James M. Phipps, Esq.

 

Facsimile: (312) 251-5735

 

 

If to the

 

Administrative

 

Agent:

Bank of America, N.A.

 

Structured Debt Group

 

Mail Code

 

231 South LaSalle Street

 

Chicago, IL 60697

 

Attn:

 

Facsimile: (312)

 

 

With Copies of

 

Notices to the

 

Administrative

 

Agent to:

Skadden, Arps, Slate,

 

Meagher & Flom LLP

 

Four Times Square

 

New York, New York 10036

 

Attn: Martha Feltenstein, Esq.

 

Facsimile: (917) 777-2272

 

10


--------------------------------------------------------------------------------


Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17.  Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18.  This Guaranty shall be binding upon Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and the Banks
and their successors and permitted assigns; provided, however, that the
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any attempted such
assignment or transfer without such consent shall be null and void.

19.  The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder.  Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the Credit
Agreement).

20.  (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS.

11


--------------------------------------------------------------------------------


(b)           Any legal action or proceeding with respect to this Guaranty and
any action for enforcement of any judgment in respect thereof may be brought in
the courts of the State of Illinois or of the United States of America for the
Northern District of Illinois, and, by execution and delivery of this Guaranty,
the Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof.  The Guarantor irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to the Guarantor at its address for notices set
forth herein.  The Guarantor hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.  Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.

(c)           GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL
CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY.  IT IS
HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER.  GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

(d)           Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks

12


--------------------------------------------------------------------------------


first pursuing or exhausting any remedy or claim against Borrower or its
successors or assigns.  Guarantor also agrees that, in an action brought with
respect to the Guaranteed Obligations in any jurisdiction, it shall be
conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against Borrower or its successors or assigns, as if
Guarantor were a party to such action, even though Guarantor was not joined as a
party in such action.

(e)           Guarantor agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connection with the enforcement of
their rights under this Guaranty, whether or not suit is initiated.

21.  Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect (i) upon the full performance and payment of the Guaranteed Obligations
hereunder, or (ii) in accordance with the last sentence of Section 9.5 of the
Credit Agreement.  Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

22.  All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23.  No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR:

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

By:

  /s/ Mark J. Parrell

 

 

 

Name: Mark J. Parrel

 

 

Title: Senior Vice President and Treasurer

 

 

 

ACCEPTED:

 

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT

 

 

By:

/s/ Mark K. Mokelke

 

 

Name: Mark K. Mokelke

 

Title:   Vice President

 


--------------------------------------------------------------------------------


ACKNOWLEDGMENT FOR GUARANTOR

STATE OF ILLINOIS

)

 

) ss.

COUNTY OF COOK

)

 

On May 3, 2007, before me personally came Mark J. Parrell,  to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that he is senior vice president and treasurer of Equity
Residential, and that he executed the foregoing instrument in the organization’s
name, and that he had authority to sign the same, and he acknowledged to me that
he executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

[Seal]

 

 

 

 

 

 

 /s/ Bertha Hunt

 

 

Notary Public

 


--------------------------------------------------------------------------------